ORDER

PER CURIAM.
Defendant appeals from his conviction for one count of conventional second-degree murder, § 565.021 RSMo 1994, and one count *120of armed criminal action, § 571.015, for which he was sentenced to concurrent terms of life imprisonment. Defendant also appeals denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error are without merit. No error of law appears, and the findings and conclusion of the motion court are not clearly erroneous. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).